FILED
                            NOT FOR PUBLICATION
                                                                            NOV 01 2016

                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT

LATONYA L. KEYS,                                 No. 14-17004

              Plaintiff - Appellant,             D.C. No. 2:12-cv-02549-ROS

  v.
                                                 MEMORANDUM*
ULTA SALON, COSMETICS &
FRAGRANCE, INCORPORATED, an
Arizona limited liability company,

              Defendant - Appellee.

                    Appeal from the United States District Court
                             for the District of Arizona
                     Roslyn O. Silver, District Judge, Presiding

                      Argued and Submitted October 20, 2016
                            San Francisco, California

Before: BEA and IKUTA, Circuit Judges, and RESTANI,** Judge.

       Latonya L. Keys (“Keys”) appeals the district court’s grant of summary

judgment in favor of ULTA Salon, Cosmetics & Fragrance, Inc. (“ULTA”). We

have jurisdiction pursuant to 28 U.S.C. § 1291. We review the grant of summary



       *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

       **
         The Honorable Jane A. Restani, Judge for the United States Court of
International Trade, sitting by designation.
judgment de novo, construing the facts and drawing all reasonable inferences in

favor of the nonmoving party. Earl v. Nielsen Media Research, Inc., 658 F.3d

1108, 1112 (9th Cir. 2011).

      1. The district court properly entered summary judgment on the disparate

treatment claim. Keys failed to establish a prima facie disparate treatment claim

because she did not provide evidence that employees similarly situated to her “in

all material respects” were treated more favorably. Moran v. Selig, 447 F.3d 748,

755 (9th Cir. 2006).

      2. The district court properly entered summary judgment on the retaliation

claims. Keys failed to establish a prima facie retaliation claim because she did not

provide evidence that she engaged in protected activity, as none of her complaints

were a protest of discrimination “protected by Title VII.” Moyo v. Gomez, 40 F.3d

982, 984–85 (9th Cir. 1994); see Nidds v. Schindler Elevator Corp., 113 F.3d 912,

919 (9th Cir. 1996).

      3. The district court properly entered summary judgment on the hostile

work environment claim. Keys failed to establish a prima facie hostile work

environment claim because she did not provide evidence of conduct “sufficiently

severe or pervasive to alter the conditions of [her] employment and create an

abusive work environment.” Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 642


                                          2
(9th Cir. 2003) (as amended).

      AFFIRMED.




                                3